Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

The amendments to the claims, filed on 11/29/2021, have been entered and made of record.

Claims 2-5 and 12-15 are canceled. 
Claims 1, 6-11 and 16-20 are pending with claims 1, 8, 10, 11, 17, 19 and 20 being amended.


Response to Arguments

Arguments presented in the Remarks (“Remarks") filed on 11/29/2021 have been fully considered, but are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 1, 11 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In the Specification [US 2020/0204799 A1] is not disclosed the support of the following claim limitations “the reference sample line for intra prediction of the current is determined based on a reference sample line index” in response to the upper boundary of the current block not corresponding the upper boundary of the current coding tree block. In the Specification [para. 0241] is recited “one reference sample line may be configured when the top boundary of the current block corresponds to the top boundary of a CTU, and otherwise (i.e. not corresponding the upper boundary of the current coding tree block), two or more reference sample lines may be configured”. Furthermore, in para. 0234, 0341 is disclosed the signaled information in the form of an indicator or index. However in any of those paragraphs is not disclosed “in response to the upper boundary of the current block not corresponding the upper boundary of the current coding tree block” the signaled information in the form of an indicator or index is determined.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.






Claims 1, 6-8, 11, 16-17, and 20 rejected under 35 U.S.C. 103 as being unpatentable over Panusopone et al. (“Panusopone”) [U.S Patent Application Pub. 2017/0347102 A1 provided in IDS filed on 01/22/2021] in view of Cho et al. (“Cho”) [US 2019/0208199A1]

Regarding claim 1, Panusopone meets the claim limitations as follows:
[Fig. 6; para. 0068-0075: ‘depicts … a JVET decoder’] performed by an image decoding apparatus, the method comprising: 

determining (i.e. ‘select’) [Fig. 12: ‘1206’; para. 0122: ‘the encoder or decoder may select one of more of a plurality of reference lines’] at least one of reference sample line for intra prediction of a current block among a plurality of reference sample lines,

wherein in response to an upper boundary of the current block corresponding an upper boundary of a current coding tree block including the current block (i.e. PU) [Fig. 7A], a first reference sample line, including a first upper reference sample line immediately above the current block and a first left reference sample line immediately left to the current block is determined as a reference sample line for intra prediction of the current block [Fig. 7A shows a single reference line including a first upper reference sample line immediately above the current block and a first left reference sample line immediately left to the current block; para. 0076, 0087, 0089], and

wherein in response to the upper boundary of the current block not corresponding the upper boundary of the current coding tree block [Fig. 7B, 8: N multiple reference lines], the reference sample line for intra prediction of the current block is determined based on a reference sample index, indicating the reference sample line for intra prediction of the current block [para. 0084, 0089, 0108: ‘two overhead bits may be used, one to indicate a reference line index for the main reference, and another to indicate the side reference line’];

determining an intra prediction mode of the current block [Fig. 5: various intra prediction modes with angular direction lines; Fig. 12: ‘Select an intra direction mode 1204’]; 

determining reference samples for intra prediction of the current block based on the reference sample line and the intra prediction mode [Fig. 12: ‘Select one or more of the plurality of reference lines to generate at least one predictor for the intra direction mode 1206’]; and 

performing intra prediction for the current block based on the intra prediction mode and the reference samples [Fig. 6-17; para. 0071-0105: describe intra-prediction method; Fig. 7: performing intra-prediction S750].

wherein the reference sample line index [para. 0084, 0089, 0108: ‘two overhead bits may be used, one to indicate a reference line index for the main reference, and another to indicate the side reference line’] is signaled based on the upper boundary of the current block not corresponding the upper boundary of the current coding tree block [Note: there is no support of the limitation in Specification].

wherein in response to an upper boundary of the current block corresponding an upper boundary of a current coding tree block including the current block, a first reference sample line, including a first upper reference sample line immediately above the current block and a first left reference sample line immediately left to the current block is determined as a reference sample line for intra prediction of the current block.
However in the same field of endeavor Cho discloses the deficient claim as follows: 
wherein in response to an upper boundary of the current block corresponding an upper boundary of a current coding tree block including the current block [Fig. 7: in case the upper boundary of the current block is an upper boundary of the current coding tree block while Fig. 6 shows ‘a current block is not adjacent to a CTU boundary’; para. 0009: ‘determining whether or not … an upper boundary of the current block is a boundary of a predetermined image region’; para. 0134-0140], a first reference sample line, including a first upper reference sample line immediately above the current block and a first left reference sample line immediately left to the current block is determined as a reference sample line for intra prediction of the current block [Fig. 7; para. 0140:’ a reference sample line may be configured by using a reconstructed sample line 1’. Fig. 6; para. 0149 show ‘at least two reference sample lines’]
Li and Cho are combinable because they are from the same field of video decoding.




Regarding claim 6, Panusopone meets the claim limitations as follows:
The method of claim 1, wherein the reference sample line is selected among the plurality of reference sample lines [Fig. 8, 12; para. 0022, 0028, 0038, 0061: disclose ‘selected intra prediction modes’; Fig. 12: ‘Select one or more of the plurality of reference lines to generate at least one predictor for the intra direction mode 1206’] adjacent to the current block based on a color component (i.e. chroma) of the current block [Fig. 1; para. 0022, 0028, 0037-0038].


Regarding claim 7, Panusopone meets the claim limitations as follows:
The method of claim 1, wherein a number of the plurality of reference sample lines available for intra prediction of the current block is determined differently based on the intra prediction mode of the current block [Fig. 8, 12: ‘1206’].



The method of claim 1, wherein the determining the reference sample further comprises filtering reference samples [Fig. 6: Filters 620], and the reference samples are filtered only in response to the determined reference sample line is the first reference sample line [para. 0038-0039, 0065, 0072-0073, 0088: ‘interpolation may be performed linearly using the two closest reference samples from the selected reference line’].


Regarding claim 9, Panusopone meets the claim limitations as follows: 
The method of claim 1, wherein the performing the intra prediction for the current block comprises determining an interpolation filter (i.e. tap-filter) [para. 0038: When the selected modes are directional modes, a 4-tap filter can be used] for the intra prediction and performing the intra prediction for the current block based on the interpolation filter [para. 0065, 0088: ‘interpolation may be performed linearly using the two closest reference samples from the selected reference line’], and 
the interpolation filter is determined based on a size of the current block, the intra prediction mode of the current block [para. 0038: When the selected modes are directional modes, a 4-tap filter can be used], the selected reference sample line [para. 0038: ‘boundary prediction filters such as 2-tap or 3-tap filters’] and a color component of the current block [para. 0022, 0036-0037: YCbCr].

the interpolation filter is determined based on a size of the current block, the intra prediction mode of the current block, the selected reference sample line and a color component of the current block.
However in the same field of endeavor Cho discloses the deficient claim as follows: 
the interpolation filter is determined based on a size of the current block, the intra prediction mode of the current block, the selected reference sample line and a color component of the current block [para. 0106: ‘a filter may be applied … based on an intra-prediction mode and a current block size’].
Li and Cho are combinable because they are from the same field of video decoding.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Li and Cho as motivation not to include the sample line index for the “fixedly selected” sample line (i.e. a default single reference line, e.g. the reconstructed sample line 1 which is adjacent to the current block) in the bitstream to avoid increasing overhead bits in the bitstream.




Regarding claim 11, all claim limitations are set forth as claim 1 in an image encoding method and rejected as per discussion for claim 1. Note: an image decoding method is a reverse-engineering method of encoding. See Panusopone, Fig. 4.


Regarding claim 16, all claim limitations are set forth as claim 7 in an image encoding method and rejected as per discussion for claim 7. Note: an image decoding method is a reverse-engineering method of encoding. See Panusopone, Fig. 4.


Regarding claim 17, all claim limitations are set forth as claim 8 in an image encoding method and rejected as per discussion for claim 8. Note: an image decoding method is a reverse-engineering method of encoding. See Panusopone, Fig. 4.


Regarding claim 18, all claim limitations are set forth as claim 9 in an image encoding method and rejected as per discussion for claim 9. Note: an image decoding method is a reverse-engineering method of encoding. See Panusopone, Fig. 4.



Regarding claim 20, all claim limitations are set forth as claim 11 in A non-transitory computer-readable recording medium storing a bitstream that is generated by an image encoding method and rejected as per discussion for claim 1. See Panusopone, Fig. 4.


Claims 10 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Panusopone et al. (“Panusopone”) [U.S Patent Application Pub. 2017/0347102 A1] in view of Cho et al. (“Cho”) [US 2019/0208199A1] further in view of Pai et al. (“Pai”) [US 2008/0094505]


Regarding claim 10, Panusopone meets the claim limitations as follows:
The method of claim 9, wherein, in case the color component of the current block is a luma component, the interpolation filter is a 4-tap filter [para. 0038], and in case the color component of the current block is a chroma component, the interpolation filter is a 2-tap filter [para. 0038].
However in the same field of endeavor Pai discloses the deficient claim as follows: 
wherein, in case the color component of the current block is a luma component, the interpolation filter is a 4-tap filter [para. 0092: ‘the 4-tap filter used for the luma vertical filtering’], and in case the color component of the current block is a chroma component, the interpolation filter is a 2-tap filter [para. 0092: ‘For chroma vertical filtering, a 2-tap filter may be used’].
Panusopone and Pai are combinable because they are from the same field of video decoding.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Panusopone and Pai as motivation to include interpolation 2-tap filter for chroma component instead of the 4-tap filter used for luma vertical filtering for improvement the directional accuracy [Panusopone: para. 


Regarding claim 19, all claim limitations are set forth as claim 10 in an image encoding method and rejected as per discussion for claim 10. Note: an image decoding method is a reverse-engineering method of encoding. See Panusopone, Fig. 4.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/
Primary Examiner, Art Unit 2488